Citation Nr: 1752525	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for Acne Keloidalis Nuchae, claimed as skin condition of the neck and scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Air Force from April 1976 to January 1980 and in the United States Army from December 1988 to May 1995.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied service connection for frostbite and from a June 2010 rating decision by the VA RO in St. Petersburg, Florida which denied service connection for a right shoulder condition and Acne Keloidalis Nuchae. Jurisdiction of the case currently resides with the RO in St. Petersburg, Florida.

The Board notes that the Veteran was denied service connection for residuals of frostbite in a February 2001 rating decision. The Veteran did not appeal the decision and the decision is considered final.

The issue(s) of entitlement to service connection for a right shoulder condition and Acne Keloidalis Nuchae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal a February 2001 rating decision which denied service connection for frostbite; however, evidence received since that rating decision is new, material, and raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

2. The preponderance of the evidence shows that the Veteran does not have a current disability of frostbite and he does not suffer from residuals of in-service cold exposure.


CONCLUSIONS OF LAW

1. The November 2001 rating decision denying service connection for frostbite is final; however, new and material evidence has been submitted to reopen that claim. 38 U.S.C.A. §§ 5108 , 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159(c)(4), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. The criteria for service connection for residuals of frostbite have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

In determining whether to reopen a claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104 (b), 7105(c). An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decision-makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as 'enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible. Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence of Frostbite

In a February 2001 rating decision, the RO denied service connection for frostbite as it determined that no chronic disability was diagnosed in service and that there was no treatment for a frostbite condition. Additionally, the record lacked any positive nexus opinion linking the Veteran's symptoms of numbness and tingling to service. The Board notes that the rating decision indicates that medical records for the period of December 1988 to May 1995 could not be obtained.

With respect to the Veteran's frostbite claim, new and material evidence has been received to reopen the Veteran's claim. The evidence received since the prior final denial includes the, post-service VA Medical Center records from November 2008 through February 2013, and a November 2016 Board video hearing transcript. These records contain progress notes involving the treatment for the Veteran's symptoms of "numbness and tingling in the tips of his fingers" as well as diagnostic tests involving peripheral neuropathy in his extremities.

The Board finds that the evidence that the Veteran is new as it was not previously submitted to agency decision-makers. Additionally, the Board finds the evidence is material as it contains treatment notes and diagnostic tests used to confirm a current diagnosis and likely etiology of the Veteran's peripheral neuropathy. Therefore, the Veteran's claim for entitlement to service connection for frostbite is reopened.

II. Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service Connection for Frostbite

The Veteran testified that he experienced frostbite during basic training at Fort Dix in 1988 after being outside in below-zero temperatures for an extended period of time. See November 2016 Transcript at 17. He contends that his fingers began throbbing and felt as if his fingers were going to explode. He described the sensation as a buzzing and tingling in his fingertips which was accompanied by pain. 

In his December 2010 VA Form 21-4138, the Veteran contends that he had a positive Tinel's sign during treatments in September 1989 and October 1989. He argues that due to the presence of a positive Tinel's sign, the VA should concede that he had trauma due to cold weather.

Although the Veteran is competent to report symptoms that he has experienced as a result of being exposed to cold during service, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Review of the Veteran's newly submitted evidence shows that the Veteran does not have a current diagnosis of frostbite or any evidence suggesting residuals suffers current residuals from cold exposure. An April 2016 treatment note indicates that the Veteran suffers from chronic peripheral neuropathy with an onset of 2009. A September 2016 treatment note indicates that the Veteran currently experiences chronic neuropathic pain and numbness in his distal extremities. 

The Veteran was administered an electromyogram in February 2011, which indicated peripheral sensory motor axonal neuropathy, which was determined to be attributable to his Human Immunodeficiency Virus (HIV) condition. A notation discussing a positive Tinel's sign was used to rule-out carpal tunnel syndrome and there was no mention of any relation of this finding to frostbite. 

Currently, there is no medical evidence suggesting that the Veteran's symptoms of pain and numbness in his extremities are associated with a frostbite condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability of frostbite, service connection for the condition is not warranted. 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, at 225 (1992).

The Board finds that the evidence does not reflect that the Veteran was ever diagnosed with frostbite or has current residuals of frostbite. Additionally, there is no medical opinion attributing his current "numbness and tingling in the tips of his fingers" to service. In fact, the medical evidence suggests that the Veteran's current peripheral neuropathy is related to his HIV condition. Therefore, service connection for frostbite is not warranted.


ORDER

Service connection for frostbite is denied.






REMAND

Unfortunately, the Veteran's claims regarding entitlement to service connection for a right shoulder condition and for Acne Keloidalis Nuchae must be REMANDED for further development.


I. Right Shoulder Condition

The Board further finds that additional development of the right shoulder condition is warranted.

The Veteran contends that he injured his right shoulder during his service in the Army while lifting as he was putting together a tent. See Transcript at 4. He testified that he felt pain in the top of both his left and right shoulders near the clavicle. He sought treatment for the injury to his shoulders at the base medical facility where he was prescribed Motrin. The Veteran asserts that he has had problems with both his shoulders since service and reported that he began receiving therapy for his right shoulder condition about two or three years ago. The Veteran argues that he should be granted service connection for his right shoulder condition as secondary to his service connected left shoulder condition.

In his December 2010 VA Form 21-4138, the Veteran indicated that complained of pain in his shoulder in April 1993 and was found to have right shoulder bursitis in March 1995. The Veteran also points to a November 2008 x-ray which showed mild degenerative changes in the right AC joint.

In April 2010, the Veteran was afforded a VA examination in April 2010. After evaluating the Veteran, the examiner concluded that the Veteran's right shoulder was "essentially within normal limits." The examiner diagnosed the Veteran with a normal right shoulder based on the rationale that there was no evidence of right shoulder pathology.

Subsequent medical treatment records indicate that the Veteran suffers from a right shoulder condition. A September 2013 MRI of the right shoulder found the following impressions: "1) small full thickness nonretracted tear of the supraspinatus tendon without atrophy of the rotator cuff muscles, and 2) degenerative arthrosis of the acromiclavical articulation with effacement of the subacromial fat which may act as an impinging lesion in the appropriate clinical setting." A June 2014 consultation note indicated that x-ray results confirmed osteoarthritic changes in the Veteran's right shoulder with a partial tear found on the undersurface of the supraspinatus muscle, which was confirmed by MRI. The Veteran was prescribed physical therapy for his right shoulder condition. An April 2014 treatment note by the Veteran's primary care physician, Dr. JZ, endorsed that the Veteran has received treatment for "severe shoulder degenerative joint disease (DJD) since February 2007."

The Board finds that a VA examination with medical opinion is required to determine if the Veteran's current right shoulder disability is related to service or proximately due to his service connected left shoulder disability. There is medical evidence confirming that the Veteran has a current right shoulder disability and that he continues to receive treatment for the condition. The Board recognizes that Veteran was afforded an April 2010 VA examination for his right shoulder; however, seven years have passed since the examination and new medical evidence confirming a right shoulder condition has been added to the record.

II. Acne Keloidalis Nuchae

The Board further finds that additional development of the Acne Keloidalis Nuchae claim is warranted.

In April 2010, the Veteran was afforded a VA examination for his skin disability. The examiner noted that the Veteran was diagnosed with Acne Keloidalis Nuchae in service and received treatment for the condition. The examiner noted that there were no active skin lesions present and concluded that the Veteran's Acne Keloidalis was currently in remission. The examiner endorsed that "she was unable to resolve this issue without resorting to mere speculation."

When the record is ambiguous as to whether sufficient information was obtained, "it is the Board's duty to remand for further development." Jones v. Shinseki, 23 Vet. App. 382 at 390. Here, the April 2010 VA examiner acknowledged that the Veteran has had intermittent manifestations of a skin disability; however, she did not elicit information from the Veteran regarding its chronicity; such as its severity, frequency, duration, or functional loss, nor did she indicate whether such information could be gleaned from medical records or other sources available to her. "Before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner." Sharp v. Shulkin, 29 Vet. App. 26, citing Jones at 390.

The Board finds that a VA examination with medical opinion is required to determine the chronicity of the Veteran's skin condition, diagnosed as Acne Keloidalis Nuchae currently in remission. The record indicates that the Veteran continues to take medication to treat his Acne Keloidalis Nuchae; however, a discussion of the course and progression, if any, of the skin condition is necessary in order to determine if service connection is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the current nature and likely etiology of his right shoulder condition. The examiner should take a complete history from the Veteran. All indicated tests and studies should be completed.

a. The examiner should provide a report that describes the nature and etiology of the Veteran's right shoulder condition. The examiner should opine whether it is at least as likely as not (i.e. a 50% probability or better) that the Veteran's current right shoulder condition is etiologically related to service.

b. The examiner should opine whether it is at least as likely as not (i.e. a 50% probability or better) that the Veteran's current right shoulder condition is (1) proximately due to or (2) aggravated by the Veteran's service connected left shoulder disability.

The medical professional must provide a thorough rationale for each conclusion.

If the examiner cannot offer an opinion without resorting to speculation, please indicate such in your report and explain why an opinion cannot be offered.

2. Schedule the Veteran for a VA examination to determine the course and chronicity of his Acne Keloidalis Nuchae disability. The examiner should take a complete history from the Veteran. All indicated tests and studies should be completed.

a. The examiner should provide a report that describes the nature and etiology of the Veteran's Acne Keloidalis Nuchae disability. The examiner should opine whether it is at least as likely as not (i.e. a 50% probability or better) that the Veteran's current  Acne Keloidalis Nuchae is etiologically related to service.  

The medical professional must provide a thorough rationale for each conclusion.  If the examiner cannot offer an opinion without resorting to speculation, please indicate such in your report and explain why an opinion cannot be offered.

3. Following completion of the above, readjudicate the Veteran's service connection claims for a right shoulder disability and a Acne Keloidalis Nuchae condition. If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him or her an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


